internal_revenue_service national_office technical_advice_memorandum ------------------------------- ------------------------------- ------------------------------------- -------------------------- -------------------------------- ----------------- ---------------------------------- -------------------------- date tam-143462-03 cc psi number release date third party contact none index uil no case-mis no ------------------ --------- -------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ---------------- --------------------------- ---------------------------- --------------------------- ------------------ ---------------------- -------------------------------- ---------------- ---------------------------------------------------- ------- ------- -------------------------------------------------- date1 date date date decedent spouse llc state company year year policy dollar_figurea ------------- dollar_figureb ----------- dollar_figurec ------------- dollar_figured ------------ dollar_figurex ------------- w ------ tam-143462-03 y z ------ ------ issues issue is any portion of the proceeds payable on policy an insurance_policy on decedent’s life includible in decedent’s gross_estate under sec_2035 and sec_2042 issue if any portion of the policy proceeds is includible in decedent’s gross_estate then to what extent if any is decedent’s estate entitled to an estate_tax_marital_deduction under sec_2056 with respect to the proceeds conclusions issue1 a the entire amount of the policy proceeds are includible in decedent’s gross_estate under sec_2035 issue decedent’s estate is not entitled to the estate_tax_marital_deduction under sec_2056 where the proceeds are payable to the limited_liability_company facts llc was established under state law for the purpose of conducting the business affairs of its members article ii of the operating_agreement provides that the purpose of the llc is to make a profit increase wealth and provide a means for the family to become knowledgeable of manage and preserve family assets the operating_agreement provides that the objective of the llc is to accomplish the following on date1 decedent and spouse formed a limited_liability_company llc the a maintain control of family assets b consolidate fractional interests in family assets c increase family wealth d establish a method by which annual gifts can be made without fractionalizing family assets e continue the ownership of family assets and restrict the right of non-family to acquire interests in family assets f provide protection to family assets from claims of future creditors against family members g prevent the transfer of a family member’s interest in the llc as a result of a failed marriage h provide flexibility in business planning not available through trusts corporations or other business entities i facilitate the administration and reduce the cost associated with the disability or probate of the estate of family members tam-143462-03 j promote the family’s knowledge of and communication about family assets article iv sec_4 a provides that all decisions and determinations as to matters affecting the llc and its business properties and affairs other than major decisions’ as hereinafter defined shall be made by the manager selected by vote or written consent of members owning more than in amount of total participation units major decisions mean any decision determination or undertaking with respect to the llc real_property dissolution liquidation or termination of the llc under article iv sec_4 b the manager of the llc will act as chief_executive_officer the initial manager shall be spouse until the earlier of her i death ii permanent disability iii withdrawal or iv removal as manager for cause in the absence of the manager members representing no less than and in amount of participation interests shall have the right to designate a non-member to act for and on behalf of the llc as manager for any specified purpose notwithstanding anything to the contrary contained herein at no time shall any given member have any rights or control_over any life_insurance_policy on the life of that member the rights and control of which shall at all times be in the possession of the manager or a non-control member provided however that at no time shall decedent have control possession ownership or possess any beneficial interests in any life_insurance on his life article vi section provides that distributions of net_cash_flow available for distribution after provision for all reserves shall be allocated pro_rata in ratio to each member’s interest in the llc section and of article vi provide that except as set forth in section net_income and losses shall be allocated to the members pro_rata in proportion to their interest in the llc article vii section provides that the llc shall terminate upon the earlier of the expiration of the term of the llc or the occurrence of the execution at any time by all of the members of a written_agreement to terminate the llc or the entry of a decree of judicial dissolution under state law section of article vii provides that upon liquidation the proceeds from the liquidation of the llc assets shall be distributed first to creditors second to members in repayment of outstanding loans and third to members to the extent of the then balance of their respective capital accounts article xii provides that a separate capital_account shall be established and maintained for each member including additional members who shall receive any interest in the llc the term capital_account shall mean the amount of the capital contributed to the llc by a member upon formation of the llc and as further adjusted under the terms of the llc agreement contributions of capital shall mean the cash or other_property contributed or to be contributed by the members pursuant to article v decedent rather than the spouse who was the manager of the llc signed the llc’s certificate of formation and amended certificate tam-143462-03 decedent and spouse contributed assets to the llc in year and year as follows in year decedent contributed a life_insurance_policy policy on his life with a cash_surrender_value of dollar_figurea and decedent and spouse each contributed dollar_figureb in cash in year decedent contributed a total of dollar_figurec in cash and bonds and spouse contributed a total of dollar_figured in cash and bonds decedent contributed y of the total contributions to llc which is greater than the percentage contributed by spouse however all assets that were transferred to the llc were credited one-half to decedent’s capital_account and one-half to spouse’s capital_account the cash_surrender_value of policy was initially credited entirely to decedent’s capital_account and subsequently one-half the value of decedent’s capital_account attributable to policy was credited to spouse’s capital_account on date decedent transferred his entire_interest in the llc to his three on date in year decedent sent a letter to company stating enclosed please find the all purpose policy service application to transfer ownership of my insurance_policy to llc at that time decedent changed the beneficiary of policy from spouse to the llc the face value of policy was dollar_figurex decedent continued to pay the insurance premiums after the llc was formed even though by year the llc had sufficient assets to make the payment children in substantially equal shares on the same date spouse transferred a z interest in the llc to her three children in equal shares the transfers were made within several months after the formation of the llc after the transfers spouse retained a w interest in the llc the transfers to the children of decedent and spouse were reflected in the capital accounts of the five family members and on the partnership returns and the k-1 form sec_709 united_states gift and generation- skipping transfer_tax returns were filed pursuant to an extension with respect to the transfers made by decedent and spouse decedent died on date in year approximately months after date months after date and within days of date at the time of his death decedent held no interest in the llc decedent’s form_706 united_states estate and generation-skipping_transfer_tax return did not include the value of all or any portion of the policy proceeds in decedent’s gross_estate law and analysis issue a characterization of the transfer of policy to llc in the present case the facts support characterizing the decedent’s contribution of policy to llc for transfer_tax purposes as a transfer by decedent of one-half of policy to his spouse tam-143462-03 sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to a transfer by way of gift whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_25_2511-1 a transfer by a stockholder to a corporation is treated as a transfer to the other stockholders of the corporation the indirect gift analysis illustrated in sec_25_2511-1 has been applied repeatedly by the courts for example in 115_tc_376 aff’d 283_f3d_1258 a donor transferred land and bank stock to a general_partnership in which the donor held a partnership_interest and the donor’s two sons each held a partnership_interest the transfers were allocated to each partner’s capital_account in proportion to their respective partnership interests the court rejected petitioner’s argument that the transfers to the extent inuring to the benefit of the sons should be characterized for gift_tax purposes as enhancements of the then sons’ existing partnership interests and valued accordingly rather the court reasoned the gift_tax is imposed on the value of the property passing from the donor and not on the value received by the donee citing 318_us_184 under the facts presented the property that the donor possessed and transferred was his interest in the land and stock therefore in accordance with sec_25_2511-1 the transfer to the partnership represented indirect gifts to each of the donor’s sons of undivided interests in the land and stock in this case decedent contributed policy to llc however unlike the situation in shepherd of the value of policy was initially allocated to decedent’s capital_account and thereafter of the value of policy was reallocated to spouse’s capital_account the transitory_allocation of of the value of policy to decedent’s capital_account was merely a step in an integrated transaction intended to pa sec_50 of the policy to spouse decedent’s capital_account acted as a conduit for the transfer accordingly as was the case in shepherd the transaction is properly treated for transfer_tax purposes as a transfer of of policy directly to spouse b application of sec_2035 sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included tam-143462-03 sec_2035 provides that sec_2035 shall not apply to any bona_fide sale for an adequate_and_full_consideration in money or money’s worth sec_2042 provides that the value of the gross_estate includes the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person sec_20_2042-1 of the estate_tax regulations provides that the term incidents_of_ownership is not limited in its meaning to ownership of the policy in the technical legal sense generally the term has reference to the right of the insured or the insured’s estate to the economic benefits of the policy thus it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy as discussed above the decedent’s contribution of policy to llc is properly characterized for transfer_tax purposes as a transfer of of policy directly to spouse the transfer of one-half of policy to spouse was made within three years of his death accordingly sec_2035 would apply to include the gift of one-half of policy to spouse in decedent’s gross_estate the sec_2035 exception does not apply because the decedent received no consideration in exchange for one-half of policy regarding the other one-half of the policy the value of which was credited to decedent’s capital_account decedent transferred the policy within three years of his death and the value of the policy would have been included in decedent’s gross_estate under sec_2042 if the policy had been retained by decedent on his date of death accordingly the proceeds payable from the policy are includible in decedent’s gross_estate under sec_2035 unless the exception under sec_2035 applies under sec_2035 the proceeds are excludible from decedent’s gross_estate if policy was transferred to the llc in a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the exception under sec_2035 is given the same meaning in sec_2036 sec_2038 sec_2037 and sec_2042 see 324_us_308 the exemption from tax under sec_2035 is limited to those transfers of property where the transferor or donor has received benefit in full consideration in a genuine arm’s length transaction and the exemption is not allowed in a case where there is only contractual consideration but not adequate_and_full_consideration in money or money’s worth 17_tc_495 in estate of harper v commissioner 83_tcm_1641 mr harper transferred assets to a revocable inter_vivos_trust and then established a limited_partnership lp in which his two children were general partners and the trust was a tam-143462-03 limited_partner the trust transferred of the lp interests to mr harper’s children after establishing two classes of lp interests mr harper died shortly thereafter for purposes of determining the includibility of the lp interests in mr harper’s gross_estate under sec_2036 the court addressed the issue of whether the transfer of the decedent’s assets to the partnership in exchange for the limited_partnership_interest was a bona_fide sale for an adequate_consideration in money or money’s worth the requirement of a bona_fide sale requires a good_faith arms-length transaction in 173_f2d_698 2d cir the court stated the word ‘sale’ means an exchange resulting from a bargain the court in harper determined that the formation of the lp fell short of meeting the bona_fide sale requirement because there was no bargaining mr harper independently of any other party determined how the lp was to be structured and operated he essentially stood on both sides of the transaction and conducted the partnership’s formation in the absence of any bargaining or negotiating whatsoever in the present case no evidence has been presented to support a conclusion that decedent’s formation of llc was the result of an arm’s length bargain with either spouse or decedent’s three children it is not known whether the spouse and the children participated in determining the structure and operation of the llc it is known only that the decedent signed the certificate of formation and amended certificate for the llc in addition decedent rather than spouse contributed the majority of the assets to the llc decedent continued to pay the insurance premiums on policy after the llc was formed even though by year the llc had sufficient assets to make the payment in the absence of any evidence of any bargaining or negotiating among the parties we conclude that the decedent’s transfer of policy to llc did not constitute a bona_fide sale with regard to the requirement that the transfer must be one for full and adequate_consideration in money or money’s worth decedent’s estate argues that the decedent’s receipt of an llc interest constitutes full and adequate_consideration in money or money’s worth for the transfer of policy to llc in harper the court rejected the taxpayer’s argument that the receipt of a partnership_interest was per se adequate_and_full_consideration for the contributed assets where a transaction does not appear to be motivated primarily by legitimate business concerns no transfer for consideration within the meaning of sec_2036 has taken place the partnership or llc interest received rather than constituting consideration for the transfer merely represents continued ownership of the transferred assets in a different form 114_tc_144 98_tc_594 aff d 3_f3d_591 2d cir estate of thompson v commissioner 84_tcm_374 estate of harper v commissioner 83_tcm_1641 however in cases where a decedent transferred his or her assets into a valid tam-143462-03 functioning business_enterprise courts have found the transfer to have been made for full and adequate_consideration see eg estate of stone v commissioner 86_tcm_551 estate of harrison v commissioner 52_tcm_1306 estate of michelson v commissioner 37_tcm_1534 in the present case the decedent transferred policy to the llc and received in part a corresponding allocation to his capital_account the purpose of the transfer was not to contribute to the activities of an ongoing business_enterprise but simply to remove the policy proceeds from decedent’s gross_estate accordingly we conclude that the receipt of the llc interest or increase in the capital_account in exchange for policy does not constitute adequate_and_full_consideration in money or money’s worth for purposes of sec_2035 based upon the facts presented we conclude that decedent’s inter_vivos transfer of policy to the llc was a substitute for a testamentary transfer rather than a bona_fide sale for adequate_and_full_consideration in money or money’s worth within years of his death decedent transferred the policy to the llc and spouse thus within years of his death decedent divested himself of the policy and received no consideration for the transfers therefore the entire amount of the proceeds payable on policy is includible in decedent’s gross_estate under sec_2035 issue sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_20_2056_c_-1 of the estate_tax regulations provides that the proceeds of life_insurance upon the life of the decedent are considered as having passed_from_the_decedent to the person who at the time of the decedent’s death was entitled to receive the proceeds in example of sec_20_2056_c_-2 proceeds of insurance upon the life of h are considered as having passed from h to w if the terms of the contract meet the requirements of sec_20_2056_b_-6 or provide that the proceeds are payable to w in a lump sum or provide that the proceeds are payable in installments to w for life and after her death any remaining installments are payable to her estate or provide that interest on the proceeds is payable to w for life and upon her death the principal_amount is payable to her estate or provide that the proceeds are payable to a trustee tam-143462-03 under an arrangement whereby the requirements of sec_2056 or sec_2056 are satisfied decedent’s estate has taken the position that decedent’s estate is entitled to an estate_tax_marital_deduction for the proceeds or at least the portion of the proceeds attributable to the one-half policy gifted to spouse and includible in decedent’s gross_estate the estate asserts that such a result would be a corollary to treating the gift to spouse as a one-half gift in policy rather than a gift of an llc interest however the requirement that the property ie the proceeds pass to the surviving_spouse is not satisfied in this case the proceeds are payable to the llc not to spouse decedent’s estate has not offered any arguments to the contrary at the time of decedent’s death spouse only held a w interest in the llc it is represented that the proceeds were invested by the llc and were not distributed outright to spouse under the llc agreement spouse would be entitled to her distributive_share of income only spouse is not entitled to a lump sum payment of the proceeds or installments of income_for_life from the proceeds upon her death the remaining proceeds are not payable to spouse’s estate spouse does not have a power to appoint the proceeds no interest in or portion of the proceeds passes to spouse in a form meeting the requirements of sec_2056 sec_2056 or sec_2056 accordingly we conclude that decedent’s estate is not entitled to the estate_tax_marital_deduction under sec_2056 for any portion of the proceeds payable to the llc caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent allowing a marital_deduction in the case of a terminable_interest passing to the spouse if the spouse receives a life income_interest in trust coupled with a general_power_of_appointment exercisable by the spouse alone and in all events allowing a marital_deduction in the case of qualified_terminable_interest_property passing to the spouse
